Citation Nr: 0417877	
Decision Date: 07/02/04    Archive Date: 07/14/04	

DOCKET NO.  03-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite. 

2.  Entitlement to service connection for lumbosacral strain.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1979 and from November 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2, 2002, decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In an August 2002 statement the veteran indicated that she 
had received treatment while in Navy boot camp for cold 
exposure.  She stated that the diagnosis was frostbite in the 
fingers.  The medical history, given by the veteran in 
conjunction with an August 1979 service separation 
examination, reflects that she reported a history of back 
pain of six months' duration.

The appeal is REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to provide the approximate time 
and the location where she received 
treatment for cold exposure during her 
Navy boot camp.  Upon receiving a 
response from the veteran an attempt 
should be made to obtain service medical 
records relating to this reported medical 
care.

2.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any currently manifested 
residuals of frostbite and lumbosacral 
strain.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has 
residuals of frostbite or lumbosacral 
strain.  If current residuals of 
frostbite or lumbosacral strain are 
identified, the examiner is requested to 
offer an opinion as to whether it is as 
least as likely as not that any currently 
manifested residuals of frostbite or 
lumbosacral strain are related to the 
veteran's active service.  If it cannot 
be determine whether the veteran 
currently has residuals of frostbite or 
lumbosacral that are related to her 
active service, without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction the 
veteran should be provided a supplemental 
statement of the case on all issues in 
appellate status and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned the Board for further 
appellate consideration, if otherwise in order.  In taking 
this action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






